Opinion issued October 31, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00995-CV
____________

EDWARD TRUNCELLITO, Appellant

V.

CHARLES VARSEL, SHIRLEY VARSEL, DEBORAH VARSEL, 
DUSTIN A. STONE AND HEATHER S. STONE, Appellees



On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2000-17502



O P I N I O N
 The Appellant has filed a motion to dismiss this appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed with prejudice.  Tex.
R. App. P. 42.1(a).
 
	All other pending motions in this appeal are denied as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
 The appellate filing fee of $125 having not been paid, it is further ORDERED,
if all or part of the costs are collected, that the trial court clerk remit to the appellate
court clerk such $125 filing fee.  Tex. R. App. P. 51.1(b).
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Keyes
Do not publish. Tex. R. App. P. 47.